PER CURIAM. . Appellant J.B. challenges a termination of her parental rights to her daughter S.J.B. (“Child”), raising two points, the nature and disposition of which obviate our need to detail a sad and sordid factual backdrop that the concurring opinion describes in some detail. Here, it is enough to note that J.B. is a low-functioning person (IQ 69) whose stepfather, a registered sex offender, sexually abused her as a child, then impregnated her as an adult. Child was prematurely born of that union; spent a month in NICU; then was transferred to Children’s Division custody and care due in part to J.B.’s hospital behavior. Ultimately, upon petition and after a hearing, the court terminated J.B.’s parental rights, finding as statutory grounds .therefor . both abuse/neglect (§ 211.447.5(2)) and failure to rectify (§ 211.447.5(3)), and that such termination was, .in Child’s best interest.1  J.B. appeals’ from this judgment. We take her points in reverse order. Point II  J.B, challenges the court’s findings on (1) the abuse/neglect ground for termination, and (2) Child’s best interest. The abuse/negleet complaint fails for two reasons. First', J.B.’s failure to challenge [both] grounds upon which the trial court terminated her parental rights makes it unnecessary for this court to review her allegations of error concerning the court’s termination on the basis of abuse and neglect, since the existence of only one of the grounds is necessary to uphold the termination. In re W.T.O., 85 S.W.3d 756, 757 (Mo. App. 2002). Second, in Murphy v. Carron 2 terms, J.B. necessarily is challenging either the sufficiency or weight of the evidence supporting the abuse/negleet- finding. In either ease, disregard for the analytical mandates of Houston v. Crider, 317 S.W.3d 178 (Mo.App. 2010), and its progeny renders J.B.’s arguments analytically useless. Compare In re Adoption of I.M.W., 522 S.W.3d 301, 306-08 (Mo.App. 2017). Houston noncompliance likewise dooms J.B.’s evidentiary challenge to the best-interest finding. Nonetheless, we have gratuitously reviewed the record and are satisfied that the best-interest finding is supported by the record as we must view it, in the light most favorable to the judgment. See In re I.R.S., 445 S.W.3d 616, 617 (Mo. App. 2014). Point II fails. Point I  J.B. claims error in admitting a 18-month-old psychological evaluation that she urged at trial was dated enough “that that evaluation is not dispositive in this case. And we presented case law that showed that it would not be dispositive,” to which the court replied: but that’s a different issue than admissi- . bility, whether or not it is dispositive or •binding upon the Court. The Court believes— [OTHER COUNSEL]: That goes to-the weight of the evidence, Your Honor. THE COURT: The Court bélieves that it would be admissible evidence to be considered along with all the other evidence in this' case. So the motion in limine will be overruled. J.B. makes no effort on appeal to show how that ruling was wrong in such context, let alone so illogical, unreasonable, and ill-considered as to constitute an abuse of judicial discretion, which is our standard for relief. See S.F.M.D. v. F.D., 477 S.W.3d 626, 636 (Mo.App. 2015). Other arguments on appeal are not preserved because an appellant cannot alter or broaden the scope or nature of her objections asserted at trial. See Mitchell v. Wilson, 496 S.W.3d 579, 583-84 (Mo.App. 2016); Blanks v. Fluor Corp., 450 S.W.3d 308, 384 (Mo.App. 2014). Point denied. Judgment affirmed.  . Statutory citations are to RSMo as amended through 2016.   . 536 S.W.2d 30, 32 (Mo. banc 1976).